Detailed Office Action
Applicant's amendments filed on 5/9/2022 have been entered and fully considered. Claims 2, 6-12, and 21 have been amended. Claims 1, 3-5, and 13-20 have been cancelled. New claim 22 is added (see the argument section below). Claims 2, 6-12, and 21-22 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Claim 12 is a product-by-process claim. It is examined together with the rest of the method claims. Claim 12 may, however, be subject to a later restriction if amended to move away for the invention of the instant application as recited in the method claim 21.  Also, note that a product-by-process limitation is limited by the structure implied and not by the method steps {see MPEP 2113 (I)}. 
Response to Amendments and Arguments
Applicant’s amendments have overcome the objections and 35 USC 112(b) rejections previously set forth in the non-final office action of 12/9/2021. These objections and rejections are withdrawn.
Applicant argues that since claim 21 had been indicated to contain allowable subject matter in the non-final office action of 12/9/2021, the amendments to claim 21 and its presentation in an independent form has rendered this claim and the application allowable (see arguments of 5/9/2022, pages 5-6).
This argument is not persuasive. The Applicant has amended claim 21 and has removed its allowable subject matter. The allowable subject matter in previous claim 21 was the positive recitation of a texturing pressing step that was implemented on the first surface of the mat during the primary pressing step.
The current amendment does not recite a separate texturing step on the mat during the primary step. It recites texturing the master blank (not the mat) during the heat and pressure step (the secondary pressing step, not the primary pressing step). Furthermore, the amendment does not recite an independent texturing pressing step. It recites that the texture is imparted as the result of the heat and pressure step.
The Examiner submits that this texturing is the intended results of the secondary pressing step. These rejections are outlined below in the 35 USC 103 section.
The Applicant has added new claim 22 but has not identified this as a new claim. This claim is indicated as “previously presented”. This is an error and should be corrected. The Examiner has examined this claim on its merit (see below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over TANZER (US 6,461,743), hereinafter TANZER, in view of NISHIO (US-2008/0245493), hereinafter NISHIO, and FORD (US 2,399,338), hereinafter FORD, and NIJSSE (US-2016/0297096), hereinafter NIJSSE. Note that the italicized test below are the instant claims.
Regarding claims 21-22, 6, and 10, TANZER teaches A manufacturing process for producing a smooth-sided strand-based product, comprising the steps of: blending cellulosic strands with one or more additives or chemicals forming a mat from said cellulosic strands, wherein the mat comprises a first surface and a second surface {[abstract] note the mat has a top and bottom surface that are the first and second surface, [col 5, lines 15-17] note that phenol-formaldehyde is the chemical}; 
applying heat and pressure to the mat in a primary pressing process to form a board; trimming the board to form a master blank {[col 8, lines 55-58], [col 8, lines 63-65] note that formation of board panels requires trimming to the desired size of the board}; 
TANZER, however, is silent regarding introduction of an intermediate step of pre-telegraphing the surface of the master blank, wherein, the pre-telegraphing step comprises applying a water/chemical spray and storing for the settling period.
In the same field of endeavor that is related to production method for fiber boards, NISHIO discloses while the master blank is still heated from the primary pressing process, and prior to application of one or more overlays to a surface of the master blank, pre-telegraphing the cellulosic strands in the surface of the master blank by causing said cellulosic strands to swell; wherein the step of pre-telegraphing comprises causing the cellulosic strands in the surface to swell by applying a water-based spray to said surface, wherein the water-based spray comprises water and one or more chemicals or hydrophobic agents, applying the step pre-telegraphing to a second surface of the master blank (claim 21), wherein the step of pre-telegraphing the first surface and the step of pre-telegraphing the second surface occur prior to the application of one or more overlays to the first surface (claim 22) {[abstract] note the water solution spray and chemical, also note that as NISHIO sprays water, swelling will inherently occur (see below), [0028], [0043] note the teaching that both sides are treated thus reading on new claim 22, note that these are done prior to any overlay that is discussed below},
storing the master blank for a settling period of approximately 14 days to allow said cellulosic strands to swell {note below for swelling, [0062] note conditioning for few days, [0065] note “12 days” is approximate to “14 days”, since according to the instant specification settling period is 14 days or less (see page 3, line 5), thus it is the Examiner’s position than 12 days is less than 14 days and close to 14 days, thus meets the limitation of approximately 14 days}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the water/chemical spray method steps of NISHIO as an intermediate step in the method of TANZER. As disclosed by NISHIO, the significant advantage of incorporation of this method is to prevent release of noxious and unwanted formaldehyde that results in what is known as “Sick House Syndrome” {[0003]}. One of ordinary skill in the art would have been highly motivated to have incorporated this intermediate step into the method of TANZER prior to the application of the overlay(s) since the resin used by TANZER also contains formaldehyde {[col 5, lines 15-17]}. Once this step is applied, the intermediate product will be environmentally safe for application of the overlay(s) to produce the final article.
The Examiner notes that since the intermediate step as taught by NISHIO in TANZER is implemented after the primary pressing step of TANZER, the master blank is still heated from the hot press of the primary step. 
Also, regarding the amended limitation of the cellulosic strands and causing and allowing said cellulosic strands to swell, the Examiner would like to emphasize that the spraying/storing steps of NISHIO is incorporated in the board of TANZER that has these cellulosic strands {[col 5, lines 19-20]}.
The Examiner also notes that the motivation taught by NISHIO may be different from the instant application’s motivation for incorporation of this intermediate step. However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant {see MPEP 2144 (IV)}.
Also, regarding settling and telegraphing, the combination of TANZER and NISHIO discloses substantially the same method steps preformed on substantially same mat and master blank; the combination also discloses substantially same settling or storing period. It is the Examiner’s position that substantially the same results will occur to the mat/master blank (settling of the strands and pre-telegraphing or swelling of the surface and strands) {see MPEP2111.04 (I)}. 
Notably, the applicant specification does not specify any additional method steps (beyond spraying/storing) that results in swelling or pre-telegraphing of the surface. If applying the same method steps to substantially same material does not inherently result in the recited limitations of swelling and pre-telegraphing, then a question of scope of enablement and/or omitting essential method limitations can be brought for these recitations.
Regarding the limitation of: wherein the water-based spray is applied sufficiently to elevate the master blank moisture content by approximately 3% by weight, as mentioned above, NISHIO discloses adjusting the moisture content of the sprayed board {[0062]}. However, NISHIO does not explicitly disclose a content of approximate 3 wt%.
The Examiner notes that TANZER teaches maintaining the moisture content of the board at around 3% to prevent cupping of the smooth surface {[col 6, lines 44-46]}. It is the Examiner’s position that considering TANZER’s teachings, and through routine experimentation, it would have been obvious to one or ordinary skill in the art at the effective filing date of the instant invention to determine the amount of water spray in the method of NISHIO to achieve appropriate moisture content for further processing and preservation of the smoothness of the surface.
Combination of TANZER and NISHIO, however, is silent on covering the master blank during storage.
In the same filed of endeavor that is related to laminating cellulosic material, FORD disclose covering the master blank; and storing the covered master blank {[P2, right col, lines 40-45], [P3, left col, lines 5-7]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated teaching of FORD in the combination method of TANZER and NISHIO and have covered the master blank during storage and settling.
The advantage of this covering, as disclosed by FORD is the protection of the item during storage {[P2, right col, lines 40-45], [P3, left col, lines 5-7] note that FORD cautions against exposing the item to outside elements, thus it is the Examiner’s position that FORD teaches storing under cover for this protection}.
Regarding the next limitations of claim 1: “after the settling period, and prior to application of one or more overlays to a surface of the master blank, removing imperfections in the pre-telegraphed surface by sanding the pre-telegraphed surface”, TANZER does not explicitly recite the step of sanding in its method. However, it teaches that this step can greatly improve the surface smoothness (or removal of imperfections) {[col 4, line 35]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated this sanding step prior to the application of the overlay(s) in the method of TANZER, since the objective of TANZER’s method is to provide a smooth surface prior to the application of overlay. One would be highly motivated to have implemented this additional method step taught by TANZER to further smoothen the surface and remove the imperfections.
Furthermore, as discussed above and after the settling period the method of TANZER/NISHIO would have inherently telegraphed and thus an artisan would have sanded this surface to smoothness, since this is the objective of sanding as shown by TANZER {[col 4, line 35]}.
The combination of TANZER/NISHIO/FORD is, however, silent on applying one or more (claim 21) and two overlays (claim 10) followed by a secondary pressing step at a temperature of no greater than 450 ºF (claim 6) to adhere the overlays to the smoothed board.
In the same field of endeavor that is related to a process for producing cereal crop panel, NIJSSE discloses applying one or more overlays to the surface; and applying heat and pressure to the master blank in a secondary pressing process to adhere the one or more overlays to the surface of the master blank (claim 21), wherein the secondary pressing process uses platen surface temperatures no greater than approximately 450 degrees F (claim 6), wherein two overlays are applied, first a cushion overlay to reduce further telegraphing of the first surface and then a final overlay as a finished surface (claim 10) {[0001], [0016] note the hot pressing of the unworked panel which is the first or primary followed by applying a strong paper or overlay, [0070] note that second overlay is the last one that act as the finish and first one is between the panel and the finish, thus act as cushioning, also note the hot pressing of the overlays that are put on the unworked panel followed by hot press which is the secondary pressing step, also note that hot press requires a hot platen and the preferred temperature is 220 ºC which is less than 450 ºF, [0072], [0076]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of NIJSSE into the method of TANZER/NISHIO/FORD and have applied overlays on top of the unworked panel followed by a hot press. The advantage of this method as discloses by NIJSSE is that with very little expenditure an intermediate overlay can be provided so that only a slightly sanded surface is required {[0076]}. Thus, the requirement of heavy sanding can be avoided with this little expenditure. Also, as disclosed by NIJSEE, the finished board is of high quality {[0063]} and can be used as floor or wall covering for interior design {[0016]}, which is the motivation to incorporate the second or last or the finish overlay.
Regarding the limitation “and to apply a texture to said surface” as discussed under the argument section, claim 21 recites that this texture is the result of applying heat and pressure during the secondary pressing step. The Examiner submits that the combination above teaches the same secondary step that is applied to the same overlays and master blank, thus formation of this texture is the intended result of the process steps positively recited.
Notably, the applicant specification does not specify any additional method steps (beyond secondary pressing step and applying overlays) that results in texturing. If applying the same method steps to substantially same material does not inherently result in the recited limitations of texturing, then a question of scope of enablement and/or omitting essential method limitations can be brought for these recitations.
Regarding claim 2, TANZER teaches further comprising applying cellulosic fines to a surface of the mat prior to the primary pressing process {[col 2, lines 15-20]}. 
Regarding claim 7, TANZER teaches wherein the step of forming the mat from said cellulosic strands comprising first forming a bottom surface layer of cellulosic strands, then forming a center core layer over the bottom surface layer, then forming a top surface layer over the center core layer {[col 2, lines 15-20] note that the core layers are covered by outer layers, thus comprising a bottom, core and top surface}. 
Regarding claims 8 and 9, TANZER teaches wherein the cellulosic strands forming the top surface layer differ in size between larger and finer, and forming the top surface layer comprises depositing the larger cellulosic strands first so that finer cellulosic strands are situated more closely to the top surface of the mat (claim 8) and wherein the cellulosic strands forming the bottom surface layer differ in size between larger and finer, and forming the bottom surface layer comprises depositing the finer cellulosic strands first so that finer cellulosic strands are situated more closely to the bottom surface of the mat (claim 9) {[col 5, lines 20-30] note teachings of TANZER on the two outer layers (top and bottom) being populated with finer particle sizes relative to the center of mat that comprises larger strands, also see background section [col 2 lines 37-46]}. 
Regarding claim 11, TANZER teaches further comprising post-press processing the master blank to produce a finished panel {[col 10, lines 8-19]}. 
Regarding claim 12, a product manufactured by the process of claim 1 is recited. Combination of TANZER/NISHIO teaches the method of forming the smooth-sided, strand-based board as recited in claim 1. As such this combination teaches this product as well. Also, note that in a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748